ORDER

PER CURIAM.
Appellant, Gary Fellows, appeals the judgment of conviction entered by the Circuit Court of St. Charles County after a jury found him guilty of first degree robbery, RSMo section 569.020 (1994), and armed criminal action, RSMo section 571.015 (1994).1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. As appellant’s brief raises no issues regarding the denial of his Rule 29.15 motion, his appeal for that judgment is deemed abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App. E.D. 1991).